Case 1:17-cr-00431-NGG Document 71 Filed 06/29/20 Page 1 of 6 PageID #: 672




    UNITED STATES DISTRICT COURT
    EASTERN DISTRICT OF NEW YORK
    UNITED STATES OF AMERICA,
                                                        MEMORANDUM & ORDER
                                                           17-cr-431 (NGG)
                  -against-
    ELOZER PORGES,
                              Defendant.


          NICHOLAS G. GARAUFIS, United States District Judge.
          Defendant Elozer Porges, who is currently incarcerated at FCI
          Otisville (“Otisville”), moves for compassionate release pursuant
          to 18 U.S.C. § 3582(c)(1)(A). (See Mot. to Reduce Sentence
          (“Mot.”) (Dkt. 52).) Mr. Porges argues that pre-existing medical
          conditions place him at heightened risk in light of the novel coro-
          navirus pandemic, and that he should be permitted to serve the
          remainder of his sentence on home confinement. For the reasons
          discussed below, his motion is DENIED.

              BACKGROUND

          On March 18, 2018, Mr. Porges entered a plea of guilty to mail
          and wire fraud conspiracy, in violation of 18 U.S.C. § 1349, for
          stealing more than $3 million in funds from the State of New
          York intended to feed needy children as part of the Child and
          Adult Care Food Program. (See Dkt. 30).) On October 25, 2019,
          the court sentenced Mr. Porges to a below-guidelines sentence of
          24 months imprisonment. Mr. Porges surrendered on January
          21, 2020, and he is currently incarcerated at Otisville. (See Dkt.
          41).)
          Mr. Porges, who is 46 years old, has a history of hypertension
          and coronary artery disease as well as a family history of hyper-
          tension. (Ltr. of Dr. Jeffrey Bander (Dkt. 53-1).) In January 2020,
          before reporting to Otisville, Mr. Porges underwent a cardiac




                                           1
Case 1:17-cr-00431-NGG Document 71 Filed 06/29/20 Page 2 of 6 PageID #: 673




          workup, including a cardiac angiogram. (See Angiogram Report
          (Dkt. 66-1).) The angiogram found that Mr. Porges had “moder-
          ate” calcified coronary plaque and “minimal” calcified aortic
          plaque. (Id.) Mr. Porges declined to go on medication for these
          indications at the time, (see Tr. of June 18, 2020 Hr’g. (“Tr.”)(un-
          docketed) at 21:20), and Mr. Porges has not used medication to
          treat these conditions since that time, (id. at 13:14). Mr. Porges
          does not assert any other pre-existing conditions that put him at
          high risk should he contract COVID-19.
          Mr. Porges is incarcerated at Otisville. When Mr. Porges first
          made his motion for compassionate release in April 2020, there
          were approximately 125 inmates in his facility. (Tr. at 27:11.)
          Otisville conducted a review of inmates housed in Mr. Porges’s
          facility and determined that 41 inmates qualified for either fur-
          lough or release because of health concerns related to COVID-19.
          (Id. at 27:14-20.) That review included Mr. Porges, but Otisville
          officials determined that Mr. Porges did not qualify for release,
          finding that “he is not on any medications related to hypertension
          or coronary artery disease” and that he did not “have a current
          medical condition that is listed by the Cente[rs] for Disease Con-
          trol as risk of serious illness should he be exposed to COVID-19.”
          (Otisville Ltr. (Dkt. 63-1).).
          Mr. Porges reports that there is limited Personal Protective Equip-
          ment (“PPE”) available to inmates at Otisville, and that the
          density of inmate population does not permit him to exercise self-
          care and prevent infection. On June 16, 2020, the Bureau of Pris-
          ons (“BOP”) reported that an Otisville inmate recently tested
          positive for COVID-19. (See https://www.bop.gov.corona-
          virus/.) Otisville removed the inmate who had tested positive
          from the general population and placed the inmate in quaran-
          tine, and Otisville tested all of its inmates, including Mr. Porges,
          for COVID-19. (Tr. at 28:8-19.) The inmates who tested positive




                                           2
Case 1:17-cr-00431-NGG Document 71 Filed 06/29/20 Page 3 of 6 PageID #: 674




          have been isolated and those who did not test positive, like Mr.
          Porges, have been quarantined. (Id.)
          Mr. Porges initially filed his motion to reduce his sentence on
          April 14, 2020, which the Government opposed on April 17,
          2020. (See Mot.; Mem. in Supp. of Mot. (“Mem.”) (Dkt. 53);
          Gov’t Opp. to Mot. (“Opp.”) (Dkt. 55).) Later on April 17, how-
          ever, Mr. Porges withdrew his motion without prejudice to refile
          because Otisville placed Mr. Porges on quarantine “for the pur-
          pose of considering his release to home confinement or ‘furlough’
          by the Warden.” (See (Dkt. 56).) As explained above, Mr. Porges
          was not selected for release to home confinement by the officials
          at Otisville and, on May 12, he sought reinstatement of his orig-
          inal motion (see Dkt. (57)), which the court granted, (May 13,
          2020 Order). The parties then submitted further briefing on the
          motion. (See Porges Reply to Gov’t Opp. (“Reply”) (Dkt. 60);
          Gov’t Resp. to Porges Reply (“Gov’t Reply”) (Dkt. 63); Porges
          Sur-reply (“Sur-reply”) (Dkt. 66); Porges Ltr. Status Update
          (“Porges Ltr.”) (Dkt. 68).)1

              LEGAL STANDARD

          As amended by the First Step Act, 18 U.S.C. § 3582(c)(1)(A) au-
          thorizes courts to reduce a defendant’s sentence upon motion of
          the Director of the Bureau of Prisons (“BOP”), or upon the mo-
          tion of the defendant. A defendant may move under §
          3582(c)(1)(A) only after the defendant has “fully exhausted all
          administrative rights to appeal a failure of the Bureau of Prisons

          1
            On June 22, 2020, Mr. Porges filed a motion for leave to supplement the
          record with a letter from his wife, Leah Porges (see Dkt. 69), which this
          court granted, (see Dkt. 70.) Mrs. Porges’s letter responds to a discussion
          at oral argument regarding the health and safety implications of Mr. Porges
          returning home to the Williamsburg neighborhood of Brooklyn in light of
          the explosive outbreak of COVID-19 in that area. The court appreciates
          Mrs. Porges’s letter, and notes that its decision on Mr. Porges’s motion is
          not based on those concerns.




                                              3
Case 1:17-cr-00431-NGG Document 71 Filed 06/29/20 Page 4 of 6 PageID #: 675




          to bring a motion on the defendant’s behalf or the lapse of 30
          days from the receipt of such a request by the warden of the de-
          fendant’s facility, whichever is earlier.” Id.
          A court may reduce a defendant’s sentence under
          § 3582(c)(1)(A) only if it finds that “extraordinary and compel-
          ling reasons warrant such a reduction,” and that “such a
          reduction is consistent with the applicable policy statements is-
          sued by the Sentencing Commission.” Id. The court therefore
          must consider “the factors set forth in [18 U.S.C. § 3553(a)] to
          the extent that they are applicable.” Id. The Sentencing Commis-
          sion, to which Congress delegated the responsibility to “describe
          what should be considered extraordinary and compelling reasons
          for sentence reduction,” 28 U.S.C. § 994(t), has determined that
          a defendant’s circumstances meet this standard when, inter alia,
          the defendant is “suffering from a terminal illness” or a “serious
          physical or medical condition . . . that substantially diminishes
          the ability of the defendant to provide self-care within the envi-
          ronment of a correctional facility,” or if, in the judgment of the
          BOP, the defendant’s circumstances are extraordinary and com-
          pelling for “other reasons.” U.S.S.G. § 1B1.13(1)(A) &
          Application Note 1(A), 1(D). The Sentencing Commission has
          additionally determined that a court should reduce a defendant’s
          sentence only after determining that “[t]he defendant is not a
          danger to the safety of any other person or to the community.”
          U.S.S.G. § 1B1.13(2). Finally, the defendant has the burden to
          show he is entitled to a sentence reduction. See United States v.
          Butler, 970 F.2d 1017, 1026 (2d Cir. 1992)).2




          2
            When quoting cases, and unless otherwise noted, all citations and quota-
          tion marks are omitted and all alterations are adopted.




                                              4
Case 1:17-cr-00431-NGG Document 71 Filed 06/29/20 Page 5 of 6 PageID #: 676




              DISCUSSION

          Mr. Porges argues that Otisville’s conditions place him at high-
          risk of contracting COVID-19 and his underlying health condi-
          tions heighten his risk of severe illness or death should he
          contract COVID-19. The court recognizes the danger presented
          by COVID-19 to this country’s prison populations and the worry-
          ing rate of growth of the COVID-19 pandemic nationally.3 At the
          same time, the court aligns itself with other courts that have
          found “that the risks posed by the pandemic alone do not consti-
          tute extraordinary and compelling reasons for release, absent
          additional factors such as advanced age or serious underlying
          health conditions that place a defendant at greater risk of nega-
          tive complications from the disease.” United States v. Nwankwo,
          No. 12-cr-31 (VM), 2020 WL 2490044, at *1-2 (S.D.N.Y. May 14,
          2020) (collecting cases).
          On the record before the court, Mr. Porges has failed to demon-
          strate that his underlying health conditions constitute
          extraordinary and compelling circumstances justifying release.
          Mr. Porges suffers from moderate coronary artery disease, a rel-
          atively common condition for which he takes no medication.
          Neither Mr. Porges’s age nor any other pre-existing health condi-
          tions seriously increase his risk of negative complications.4 At the
          same time, Mr. Porges has not demonstrated that the conditions
          at Otisville, which has taken steps to isolate and quarantine any
          inmates who have contracted COVID-19 and has reduced its in-
          mate population in response to the pandemic, are such that they


          3
           See Hannah Knowles et. al, New Coronavirus Cases in the U.S. Soar to
          Highest Single-Day Total, WASHINGTON POST (June 24, 2020),
          https://www.washingtonpost.com/nation/2020/06/24/coronavirus-live-
          updates-us/.
          4
            See Centers for Disease Control and Prevention, Groups at Higher Risk
          for Severe Illness, https://www.cdc.gov/coronavirus/2019-ncov/need-ex-
          tra-precautions/groups-at-higher-risk.html (last visited June 26, 2020).




                                             5
Case 1:17-cr-00431-NGG Document 71 Filed 06/29/20 Page 6 of 6 PageID #: 677




             “substantially diminis[h] the ability of the defendant to provide
             self-care.” U.S.S.G. § 1B1.13(1)(A). Accordingly, because all the
             requirements of 18 U.S.C § 3582(c)(1)(A)(i) have not been met,
             the court concludes that compassionate release is not warranted
             here.5

                 CONCLUSION

             For the foregoing reasons, Defendant’s (Dkt. 52) motion is DENIED.


    SO ORDERED.


    Dated:       Brooklyn, New York
                 June 29, 2020

                                                              _/s/ Nicholas G. Garaufis_
                                                              NICHOLAS G. GARAUFIS
                                                              United States District Judge




             5
               The court does not consider whether compassionate release would be
             consistent with the factors set forth in 18 U.S.C § 3553(a) because it con-
             cludes that Mr. Porges has not satisfied the extraordinary and compelling
             reasons prong of the compassionate release analysis.




                                                 6
